In re Fontaine, Christopher; — Plaintiffs); applying for supervisory and/or remedial writs; Parish of Orleans, Civil District Court, Div. “F”, No. 89-25790; to the Court of Appeal, Fourth Circuit, No. 95CW-0349.
Granted. Mistrial not warranted under the circumstances of this case. Alternative remedies such as admonitions and instructions to jury should be explored. Case remanded to district court for further proceedings.
LEMMON, JOHNSON and VICTORY, JJ., would deny the writ.
WATSON, J., not on panel.